Case 3:19-cr-00001-TJC-PDB Document 72 Filed 12/20/19 Page 1 of 1 PageID 708


                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                                 Case No. 3:19-cr-1-J-32PDB

   JOHN R. NETTLETON


                                       ORDER

           Pursuant to Rules 4.11(b) and 1.01(c), Local Rules, United States District

   Court, Middle District of Florida, it is hereby

           ORDERED:

           The Administrative Order regarding Photography, Broadcasting,

   Television and Recording Equipment, Case No. 3:13-mc-38, is hereby waived

   and modified for the limited purpose of allowing John R. Nettleton and any

   paralegal assisting the parties to bring cell phones and/or laptops into the

   building during the trial of the above captioned matter, commencing on

   January 6, 2020. Cell phones must be turned off while in the courtroom and

   any live transmission from the courtroom is prohibited.

           DONE AND ORDERED in Jacksonville, Florida this 20th day of December,

   2019.



                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge
   md
   Copies:
   U.S. Marshal Service
   Court Security Officer
   Division Manager
